Citation Nr: 1513044	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  08-34 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include emotionally immature unstable personality, dysthymic disorder, anxiety disorder, depressive disorder, and psychotic disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran had active military service from July 1964 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which found that new and material evidence had not been received to reopen the previously denied claim of service connection for a psychiatric disorder.

This matter was remanded by the Board in January 2010.  Thereafter, in a March 2011 decision, the Board reopened the claim of service connection for a psychiatric disorder and remanded it for further development.  Subsequently, in a September 2013 decision, the Board denied service connection for a psychiatric disorder.

In March 2014, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the September 2013 Board's denial of service connection for a psychiatric disorder and remanded the matter to the Board.

Most recently, this matter was before the Board in August 2014, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's August 2014 remand directive, the appellant was afforded a VA examination in November 2014.  Following review of the claims file and examination of the Veteran, the examiner diagnosed "other specified personality disorder with schizotypal and dependent traits and persistent depressive disorder."  He determined that it was less likely as not that the Veteran's personality disorder was subject to any superimposed disease or injury; it was less likely as not that the Veteran's diagnosed personality disorder or persistent depressive disorder had its onset in service; and it was less likely as not that the Veteran's depressive disorder was caused or permanently aggravated by military service.  The examiner found that the evidence of record indicated that the appellant's personality disorder predated military service.  He further noted that there was nothing about the appellant's military service that caused him to have problems.  He further determined that the course of the appellant's mental health history suggested that he would have very substantial coping issues regardless of his time in the military. 

The Board notes that the VA examiner's opinion was based, in part, on a finding that the Veteran's personality disorder predated military service.  A veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).

A review of the Veteran's service treatment records does not indicate that a personality disorder was noted at entrance into military service.  Therefore, the Veteran is presumed to have been sound at entrance.

As such, the VA examiner should opine regarding whether (i) there is clear and unmistakable evidence (e.g., highest degree of medical certainty) that a personality disorder preexisted military service, and (ii) there is clear and unmistakable evidence (e.g., highest degree of medical certainty) that a personality disorder was not aggravated beyond the normal progress of the disorder during or as a result of active service.  See 38 U.S.C.A. § 1111; see also, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the November 2014 VA examiner, or another appropriate VA physician if he is unavailable, to provide an addendum opinion for the appellant's claim of service connection for a psychiatric disorder.

The examiner should provide an opinion to the following:

a) Did a personality disorder clearly and unmistakably pre-exist military service?  

b) If so, is it also clear and unmistakable that such disorder was NOT permanently worsened during service beyond its natural progress during military service?

c) If a personality disorder is found but it did not preexist active service (or if a preexisting disorder was clearly and unmistakably aggravated during service) then is it at least as likely as not that any current acquired psychiatric disorder is related to the in-service manifestations as a superimposed disorder?

d) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder had its onset during military service, or is otherwise related to such service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner should specifically discuss the reports of feeling frightened and nervous, having anxiety and the diagnosis of emotional instability reaction noted in the Veteran's service treatment records and their relationship to any current psychiatric disorder.

2. If the benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




